El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se trata de un caso de desahucio dirigido contra cuarenta y dos demandados. La corte de distrito declaró la demanda sin lugar porque entendió que demostrando las alegaciones y las pruebas un verdadero conflicto de títulos, no era el procedimiento de desahucio el apropiado para dirimirlo.
No conformes los demandantes apelaron. liemos estu-diado cuidadosamente los autos y los alegatos presentados por los dichos demandantes y a nuestro juicio la sentencia recurrida debe confirmarse.
La prueba de los demandados tiene más alcance del que le atribuyen los apelantes. Tiende a demostrar que los de-mandados vivían en la finca como dueños desde hace más *441de treinta años, asociándose todos para pagar las contribu-ciones y permaneciendo la finca en estado indiviso. Fueron dos los primitivos dueños según un testigo y los demás son herederos o sucesores de ellos.
Bajo esas circunstancias era claramente aplicable la re-petida jurisprudencia de este tribunal que dice que cuando surge un conflicto de títulos, no es procedente el juicio de ■desahucio.
En cuanto a que al menos debió declararse con lugar la demanda en relación con algunos demandados diremos que si se estudian bien los testimonios de los que declararon, bay que concluir que se extienden a todos. No existe una prueba ■detallada referente a la condición de cada uno. Pero ello no era necesario. No se trata aquí de resolver en defini-tiva el caso. Parece que todos los demandados están más •o menos ligados por lazos de parentesco y que se entienden entre sí en cuanto al disfrute de la finca. Cada vez que se penetra más en los autos, en la situación que revelan, surge más clara la necesidad y la justicia de la resolución dictada por la corte de distrito.
Dicha resolución nada prejuzga. Las puertas de la corte quedan enteramente abiertas para los demandantes. Pero ■ellos deben acudir a un pleito ordinario en el que lo mismo que ellos tendrán los demandados la oportunidad de escla-recer los hechos en forma tal que pueda dictarse una sen-tencia justa.

Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.